Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 16, 2019

                                      No. 04-19-00501-CV

                             IN THE MATTER OF M.M.C.D.-E.


                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01118
                        Honorable David A. Canales, Judge Presiding


                                         ORDER
        This is an accelerated appeal from the trial court’s order terminating appellant’s parental
rights. Appellant timely filed a notice of appeal. Accordingly, the record was due 10 days after
the notice of appeal was filed. See Tex. R. App. P. 26.1(b), 35.1(b). The record was not filed.
The clerk of this court notified the court reporter responsible for the record that the record was
late. Our letter required the record be filed by August 12, 2019. The record has not been filed.

        We order the court reporter, Luis Duran, Jr. to file the reporter’s records by August 22,
2019. See id. R. 35.3(c) (extension of time to file record in accelerated appeal must not exceed
10 days). Because this is an accelerated appeal of an order terminating the appellant’s parental
rights, this appeal must be disposed of by this court within 180 days of the date the notice of
appeal is filed. Tex. R. Jud. Admin. 6.2. Given the time constraints governing the disposition of
this appeal, requests for further extensions of time will be disfavored.

        Furthermore, because this is an appeal from the termination of parental rights, “the trial
court must direct the official or deputy reporter to immediately commence the preparation of the
reporter’s record. The trial court must arrange for a substitute reporter, if necessary.” Tex. R.
App. P. 28.4(b)(1). We order the clerk of this court to serve a copy of this order on the trial
court. See id. R. 35.3(c) (stating “[t]he trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed”).



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court